UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7499


TRAVIS LEON DAVIDSON,

                Plaintiff - Appellant,

          v.

ROBERT RATLIFF; NICOLE MACE; WESLEY ROBINSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-01072-RBH)


Submitted:   June 7, 2012                 Decided:   June 14, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Leon Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis   Leon   Davidson       seeks   to   appeal    the     district

court’s   order   accepting   the   recommendation        of     the    magistrate

judge and dismissing his civil complaint.               We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on July 22, 2011.     The notice of appeal was filed on November 4,

2011. *   Because Davidson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny his pending motions and dismiss the appeal.                       We dispense

with oral argument because the facts and legal contentions are



      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3